2vu0926042 tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c mar uniform issue list s eitlep rati control number legend taxpayer a taxpayer b ira c ira d financial_institution e account f financial_institution g account h account i financial_institution j amount amount amount amount - - rvv926042 e h amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amounts and from your individual_retirement_accounts iras c and d respectively maintained with financial_institution e the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayers a and b age sec_82 and sec_79 respectively represent that they took distributions’ from iras c and d totaling amount and amount respectively taxpayers a and b assert that their failure to accomplish rollovers within the 60-day period prescribed by sec_408 of the code was caused by their physical conditions which impaired their ability to manage their financial affairs amount was deposited in account f a non-ira certificate of deposit account with financial_institution g on november amount has been not used for any other purpose taxpayers a and b maintained iras c and d respectively individual retirement annuities under sec_408 of the code taxpayers a and b they withdrew amounts and amount in total from iras c and d respectively in order to change the investment of the ira assets to increase their rate of return amount was deposited into account i taxpayer a’s and b’s joint checking account on date amount was transferred to account h and amount remained in account i which were non-ira accounts with financial_institution j amount sec_5 and were intended to be used for insurance premiums and real_estate_taxes the taxpayers did not intend to remove amount from their retirement plans represent that on or around november taxpayers a and b suffer from various medical conditions taxpayer a has a heart condition requiring quadruple bypass surgery and is on dialysis for hours per day times a week taxpayer b has compressed vertebrae a couple of which have been fractured both see doctors regularly and require various medications to relieve them of the symptoms zvvuyzousz’ associated with these conditions their physical conditions impaired their ability to monitor their financial affairs the taxpayers note that they acted as expeditiously as possible to preserve the status of iras c and d once they became aware that there had been an inadvertent distribution and the waiver request was filed within days of the expiration of the 60-day period based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from taxpayer a’s ira c and amount from taxpayer b’s ira d amount in total sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers qzvvvgz6uu42 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayers is consistent with their assertion that their failure to accomplish timely rollovers of amounts and amount in total was due to their physical conditions which impaired their ability to manage her financial affairs therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amounts and from iras c and d respectively taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amounts and into rollover iras provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amounts and will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent z2vu926042 if you wish to inquire about this ruling please contact at d sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
